   Case 1:19-cr-00351-CCB Document 22 Filed 07/17/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

        CHAMBERS OF                                                                  U.S. COURTHOUSE
     CATHERINE C. BLAKE                                                         101 WEST LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                                   BALTIMORE, MARYLAND 21201
                                                                                        (410) 962-3220
                                                                                      Fax (410) 962-6836
                                         July 17, 2020


 MEMORANDUM TO WILLIAM BRENNAN, ESQUIRE

        Re:     United States v. Cheryl Glenn
                Criminal No. CCB-19-0351

 Dear Mr. Brennan:

         I have reviewed your motion to seal the sentencing memorandum recently filed on
 behalf of your client Cheryl Glenn. As you know, this case may be of public interest.
 While there may be portions of the memorandum and exhibits that are entitled to
 confidentiality, it is not clear you have shown sufficient justification under applicable
 Fourth Circuit law for sealing the entire memorandum and all the exhibits. See United
 States v. Doe, 962 F.3d 139, 146 (4th Cir. 2020). Accordingly, you are requested to file
 on the public docket by July 24, 2020, a redacted version of the memorandum and
 exhibits, and at the same time file a more specific justification for sealing any portion of
 the documents you believe are entitled to protection.

        Despite the informal nature of this ruling, it shall constitute an Order of Court,
 and the Clerk is directed to docket it accordingly.


                                                Sincerely yours,

                                                       /S/

                                                Catherine C. Blake
                                                United States District Judge

 cc: AUSA Leo Wise
